Citation Nr: 1108067	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for carpal tunnel syndrome of the left hand.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel









INTRODUCTION

The Veteran served on active duty from October 1986 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, in pertinent part, established service connection for carpal tunnel syndrome of the left hand and bilateral hearing loss, both evaluated as noncompensable (zero percent), effective June 1, 2007.  The Veteran appealed, contending that compensable ratings were warranted for both disabilities.  He did not disagree with the effective date established for the grant of service connection.

The RO in Atlanta, Georgia, currently has jurisdiction over the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's claim of entitlement to a compensable disability rating for bilateral hearing loss.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected carpal tunnel syndrome of the left hand more nearly approximates the criteria for mild incomplete paralysis.

2.  The Veteran's service-connected carpal tunnel syndrome of the left hand does not meet or more nearly approximate the criteria for moderate incomplete paralysis.



CONCLUSION OF LAW

The criteria for a compensable rating of no higher than 10 percent for the Veteran's service-connected carpal tunnel syndrome of the left hand are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that this appeal is from a disagreement with the initial ratings assigned following the establishment of service connection for left hand carpal tunnel syndrome.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied with respect to the claim of entitlement to a compensable disability rating for left hand carpal tunnel syndrome.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  As part of his August 2009 Substantive Appeal, he indicated that no hearing was desired in conjunction with this case.  Moreover, he was accorded a VA medical examination regarding this case in February 2008 which included findings as to the symptomatology of his service-connected left hand carpal tunnel syndrome which are consistent with the treatment records and relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  No inaccuracies or prejudice have been demonstrated with respect to this examination, nor has the Veteran indicated the service-connected disability has increased in severity since this examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

II.  The Merits of the Claim

The Veteran contends that he is entitled to a higher disability rating than his currently assigned noncompensable rating for left hand carpal tunnel syndrome.  The Board concurs.

Governing Law and Regulations

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the record reflects the Veteran is right-handed.  Therefore, his left hand is his minor extremity.  

The Veteran's service-connected carpal tunnel syndrome is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, which provides that, for the minor hand, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation, moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation, and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant a 60 percent evaluation.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves:

Neuritis [cranial or peripheral] characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123 (2010).

Neuralgia [cranial or peripheral] characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated as complete paralysis of the affected nerve.  See 38 C.F.R. § 4.124 (2010).

Analysis

In the instant case, the Board finds that the Veteran is entitled to a compensable rating of no more than 10 percent for his service-connected left hand carpal tunnel syndrome.

The Board observes that the Veteran underwent carpal tunnel release of both hands in 2005, while on active duty.  Post-operative records reflect that he was found to have no residual carpal tunnel symptoms.  However, it was also noted that he complained of wrist pain.

The February 2008 VA examination report noted, in pertinent part, that the Veteran continued to have numbness and tingling over the 4th and 5th digits bilaterally, left more so than the right.  Further, electromyograph studies suggested that there was further impingement at the ulnar nerve at the elbow, but he had elected not to proceed with further treatment at this time.  On physical examination, he had normal grip power.  Dynameter testing showed 220 foot pounds on the right and 190 foot pounds on the left, and it was noted that this result was of the best measurement of three attempts.  Range of motion of the elbow, wrists, and fingers were normal.  Coordination was also normal.  Neurological evaluation revealed slight decreased vibrations sense over the ulnar distribution of the right hand 4th and 5th digits, with no mention of the left hand.  Light touch and pain sensation were intact in all areas.  Tinel's test was negative over the left median nerve at the wrist.  Allen's and Phalen's tests were also negative on the left.  Similarly, percussion at the left elbow did not precipitate any ulnar nerve findings.  

In short, the aforementioned medical examination findings reveal little or no functional impairment of the left hand as a result of the service-connected carpal tunnel syndrome.  Nevertheless, the Board cannot ignore the Veteran's complaints of numbness and tingling over the 4th and 5th digits of the left hand even though no impairment appears to have been noted on neurological evaluation, especially as the Veteran reported the left was more severe than the right.  The Board also observes that the dynameter testing showed less foot pounds on the left than the right.  As such, there does appear to be some impairment of the left hand.

The Board also observes that Diagnostic Code 8515 does not have criteria which explicitly provides for a noncompensable rating.  Under the law, in every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  In this case, that would appear to require no impairment at all, which is not the case with the Veteran's left hand.  Further, the Board reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected carpal tunnel syndrome of the left hand more nearly approximates than not the criteria of mild incomplete paralysis.  Accordingly, he is entitled to a rating of 10 percent under Diagnostic Code 8515.

As the benefit of the doubt provisions were necessary for the assignment of the 10 percent rating, it would appear axiomatic that no higher rating was warranted in this case.  Nevertheless, the Board does find that the Veteran's service-connected carpal tunnel syndrome of the left hand does not meet or nearly approximate the criteria of moderate incomplete paralysis.  The Board reiterates that there was little or no functional impairment of the left hand demonstrated on the February 2008 VA examination, with normal grip power; normal range of motion of the elbow, wrists, and fingers; and normal coordination.  Such findings do not indicate a level of impairment that constitutes moderate incomplete paralysis.

For these reasons, the Board finds that the Veteran is entitled to a compensable rating of no more than 10 percent for his service-connected left hand carpal tunnel syndrome.  In making this determination, the Board considered whether staged ratings under Fenderson, supra, were appropriate for this service-connected disability.  However, the Board finds that his left hand symptomatology has been stable throughout the appeal period, and there were no distinctive periods where he met or nearly approximated the criteria for a rating in excess of 10 percent.  Therefore, assigning staged ratings for such disabilities is not warranted.  See Fenderson, supra.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected left hand carpal tunnel syndrome and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected left hand carpal tunnel syndrome.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's left hand carpal tunnel syndrome presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

Employability

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in this case the Veteran has not contended that he is entitled to a TDIU due to his service-connected left hand carpal tunnel syndrome, nor is such a claim reasonably raised by the record.  In fact, the February 2008 VA examination report noted that he was currently employed, and that there was no history of limitation with regards to his current occupation.  Therefore, no further discussion of entitlement to TDIU is warranted in this case.


ORDER

Entitlement to an initial compensable rating of 10 percent for carpal tunnel syndrome of the left hand is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board observes that the Veteran was accorded a VA audiological examination in December 2007.  However, unlike his left hand carpal tunnel syndrome, the Veteran indicated his service-connected bilateral hearing loss has increased in severity since this examination.  For example, as part of his August 2009 Substantive Appeal, he stated that his hearing was getting worse.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding medical records regarding the treatment the Veteran has received for his hearing loss should be obtained while this case is in remand status.

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected hearing loss since December 2007.  After securing any necessary release, the AMC/RO should obtain those records not on file.


2.  After obtaining any additional records to the extent possible, the Veteran should be accorded an audiological examination to evaluate the current nature and severity of his service-connected bilateral hearing loss.  The claims folder should be made available to the examiner for review before the examination.  All necessary tests and studies, to include audiometric testing, should be accomplished, and all clinical findings should be reported in detail.  Speech recognition scores should be recorded using the Maryland CNC test.  The VA examiner should also comment on the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in November 2009, and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


